DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

		Claims 10 and 17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
		There is no support in the specification for a final product comprising “a second interconnect structure formed over a surface of the encapsulant”, as recited in claims 10 and 17, because the above elements are located under their relative elements and not “over or “on”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, 7, 9-12, 14, 16-19, 21-22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (2002/0053727) in view of Juso et al. (6,181,002), bathan et al. (2007/0235215) and Shin (2010/0019368),
OR over Kimura (2002/0053727), Juso et al. (6,181,002), bathan et al. (2007/0235215)  and Shin (2010/0019368), as recited above, and further in view of Oka (7,242,100), Settles et al. (5,721,451) and Kang (5,488,889). 
Regarding claim 1, Kimura teaches in figure 1 and related text a semiconductor device, comprising: 
a stepped substrate 1, 10 including a first layer and a second layer disposed over the first layer, wherein the stepped substrate comprises a first surface, a first step level at a surface of the first layer opposite the first surface, and a second step level at a surface of the second layer offset from the first step level;
a first semiconductor die 2 disposed in an opening of the stepped substrate; 
a second semiconductor die 3 disposed over the first step level; 
a first conductive via 5, 6 formed through the stepped substrate; and 
a third semiconductor die 4 disposed over the second step level and the second semiconductor die 460.
Kimura does not teach that a surface of the third semiconductor die is in contact with a surface of the second semiconductor die, and an encapsulant deposited around the first 

Regarding claim 7, Kimura teaches in figure 1 and related text a semiconductor device, comprising: 
a stepped substrate 1, 10 including a first layer and a second layer disposed over the first layer, wherein the stepped substrate comprises a first surface, a first step level at a surface of the first layer opposite the first surface, and a second step level at a surface of the second layer offset from the first step level;
a first semiconductor die 3 disposed over the first step level; 
a first conductive via 5, 6 extending through the stepped substrate to electrically connect to the first semiconductor die 3; and 
a second semiconductor die 4 disposed over the second step level and the first semiconductor die; and 
a second conductive via 5 extending through the stepped substrate to electrically connect to the second semiconductor die. 
Kimura does not teach that a surface of the second semiconductor die is in contact with a surface of the first semiconductor die, and an encapsulant deposited around the first semiconductor die, over the second semiconductor die, and over the stepped substrate.

Regarding claim 14, Kimura teaches in figure 1 and related text a semiconductor device, comprising: 

a first semiconductor die 3 disposed over the first substrate; and 
a second substrate (the upper part of element 10) disposed over the first substrate and around the first semiconductor die, 
wherein the second substrate includes a second conductive via 5 formed through the second substrate, and 
a second semiconductor die 4 disposed over the second substrate. 
Kimura does not teach that a surface of the second semiconductor die is in contact with a surface of the first semiconductor die, and an encapsulant deposited around the first semiconductor die, over the second semiconductor die, over the first substrate, and over the second substrate.

Regarding claim 21, Kimura teaches in figure 1 and related text a semiconductor device, comprising: 
a stepped substrate 1, 10 including a first surface, a first step level opposite the first surface, and a second step level; 
a first semiconductor die 2 disposed in an opening of the stepped substrate, wherein the opening in the stepped substrate extends through the stepped substrate; 
a second semiconductor die 3 disposed within the first step level.
an encapsulant 10 deposited over the second semiconductor die, first step level, and second step level; and


Juso et al. teach in figure 2 and related text a surface of the third semiconductor die 1c is in contact with a surface of the second semiconductor die 1b.
bathan et al. teach in figure 1 and related text an encapsulant 138 deposited around the first semiconductor die 122, over the second semiconductor die 126, over the first substrate 102, and over the second substrate 102.
Kimura, Juso et al., Shin and bathan et al. are analogous art because they are directed to packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kimura because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to attach the third semiconductor die to the second semiconductor die such that a surface of the third semiconductor die is in contact with a surface of the second semiconductor die, as taught by Juso et al., and to deposit an encapsulant around the first semiconductor die, over the second semiconductor die, over the first substrate, and over the second substrate, as taught by bathan et al., in Kimura’s device in order to simplify the processing steps of making the device by using conventional and well-known die attachment technique and in order to provide better protection to the device, respectively.

a build-up interconnect structure formed over an active surface of the first semiconductor die opposite the second semiconductor die, and on the first surface of the stepped substrate, wherein the build-up interconnect structure includes, (a) an insulating layer formed on the active surface of the first semiconductor die, and on the first surface of the stepped substrate, and (b) a conductive layer formed on the insulating layer and on the active surface of the first semiconductor die”, as recited in claims 1 and 21, ”a build-up interconnect structure including an insulating layer and conductive layer formed on the first surface of the stepped substrate”, as recited in claim 7, and “a build-up interconnect structure including an insulating layer and conductive layer formed over a surface of the first substrate”, as recited in claim 14, Kimura teaches a build-up interconnect structure formed over an active surface of the first semiconductor die opposite the second semiconductor die, and over the first surface of the stepped substrate, wherein the build-up interconnect structure includes, (a) an insulating layer (including insulating board and resin 10 located under conductor 8) formed on the active surface of the first semiconductor die, and on the first surface of the stepped substrate, and (b) a conductive layer (including conductive layers 8, wires 5 and solder balls 7) formed on the insulating layer and on the active surface of the first semiconductor die.

In the alternative, Shin teaches in figure 6 and related text a build-up interconnect structure formed over an active surface of the first semiconductor die 50A opposite the second semiconductor die 50B, and on the first surface of the stepped substrate, wherein the build-up interconnect structure includes, (a) an insulating layer 30 formed on the active surface of the first semiconductor die, and on the first surface of the stepped substrate, and (b) a conductive layer (including layers Vc and B3, e.g.) formed on the insulating layer and on the active surface of the first semiconductor die.
a build-up interconnect structure formed over an active surface of the first semiconductor die opposite the second semiconductor die, and on the first surface of the stepped substrate, wherein the build-up interconnect structure includes, (a) an insulating layer formed on the active surface of the first semiconductor die, and on the first surface of the stepped substrate, and (b) a conductive layer formed on the insulating layer and on the active surface of the first semiconductor die”, as recited in claims 1 and 21, ”a build-up interconnect structure including an insulating layer and conductive layer formed on the first surface of the stepped substrate”, as recited in claim 7, and “a build-up interconnect structure including an insulating layer and conductive layer formed over a surface of the first substrate”, as recited in claim 14, as taught by Shin, in prior art’s device in order to reduce the size of the device by using flip-chip arrangement, as is well known in the art.


In the alternative, Kimura, Juso et al., Shin and bathan et al. teach substantially the entire claimed structure as applied to claims 1, 7 and 14, except explicitly stating that a surface of the second semiconductor die in contact with a surface of the first semiconductor die.
Oka teaches in figure 1 and related text a surface of the third semiconductor die 2R is in contact with, and bonded with, a surface of the second semiconductor die 2B.
Settles et al. teach in related text (see e.g. claim 5) that a surface of a semiconductor die can be in contact with, and bonded with, a surface of another element.
Kang teaches in related text that it is known in the art to use a known machine to place adhesive substance inside the die cavities such that a surface of the semiconductor die can be in contact with, and bonded with, a surface of another element (“In an alternate embodiment an accurate syringe-type automatic fluid dispenser may be used to place the correct volume of adhesive substance 21 inside the die cavities 23 etched into the back side of the die.  For example, the Automatic Fluid Dispenser, 1000XL, the Timed-Thick Paste Dispenser, 1000D, or the Manual Dispenser, 800L, provided by EFD, East Providence, R.I., 02914, may be used for this purpose”).
Kimura, Juso et al., Shin, bathan et al., Settles et al., Oka and Kang are analogous art because they are directed to packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kimura because they are from the same field of endeavor. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to attach and bond the third semiconductor die to the second semiconductor die such that a surface of the third semiconductor die is in contact with a surface of the second semiconductor die, as taught by Oka, Settles et al. and Kang, in Kimura’s device in order to simplify the processing steps of making the device by using well-known die attachment and bonding technique.

Regarding the claimed limitations of a stepped substrate including a first layer and a second layer disposed over the first layer”, as recited in claims 1, 7 and 21, and “a first substrate” and “a second substrate disposed over the first substrate”, as recited in claim 14, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  
The formation of a stepped substrate by disposing a first layer and a second layer disposed over the first layer, and the formation of a stepped substrate by laminating first and second substrates on top of each other do not produce a structure which is distinct from a structure which is formed by using one layer or one block of substrate.

In the alternative, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form a stepped substrate by laminating first and second substrates on top of each other in prior art’s device in order to reduce the size of the device and in order to provide easier production when using the device in application which comprises more complex structures.

Regarding claims 3, 9, 16 and 24, Kimura teaches in figure 3 and related text that the encapsulant (Epoxy Resin) covers a side surface of the stepped/first substrate.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the encapsulant to cover the entire structure and thus a side surface of the stepped substrate of prior art’s device in order to provide better protection to the device.



Regarding claim 5, Kimura teaches in figure 1 and related text a second conductive via formed through the encapsulant.

Regarding claims 11, 18 and 25, Kimura teaches in figure 1 and related text a third conductive via formed through the encapsulant.
Regarding claim 12, Kimura teaches in figure 3 and related text a third semiconductor die 2 disposed in an opening of the stepped substrate.

Regarding claim 16, the combined device includes the encapsulant (encapsulant 138, as depicted in figure 1 of bathan et al.) covers a side surface of the first substrate 102. 
Regarding claim 19, Kimura teaches in figure 1 and related text a second semiconductor die disposed in an opening of the first substrate.
Regarding claim 22, the combined device includes a third semiconductor die disposed over the second step level with a surface of the third semiconductor die in contact with a surface of the second semiconductor die.


s 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (2002/0053727), Juso et al. (6,181,002), bathan et al. (2007/0235215) and Shin (2010/0019368), as applied to the claims above, and further in view of Kim et al. (6,448,661),
OR over Kimura (2002/0053727), Juso et al. (6,181,002), bathan et al. (2007/0235215)  and Shin (2010/0019368), Oka (7,242,100), Settles et al. (5,721,451) and Kang (5,488,889), as applied to the claims above, and further in view of Kim et al. (6,448,661).
Regarding claims 6, 13 and 20, prior art teaches substantially the entire claimed structure as applied to claims 1, 7 and 14 above, except a second conductive via formed through the second semiconductor die and a third conductive via formed through the first semiconductor die.
Kim et al. teach in figure 1 and related text a second conductive via 17 formed through the second semiconductor die 130 and a third conductive via 17 formed through the first semiconductor die 120.
Kimura, Juso et al., Shin and bathan et al., Oka, Settles et al., Kang and Kim et al.
and Kim et al. are analogous art because they are directed to packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify prior art because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to attach the third semiconductor die to the second semiconductor die such that a surface of the third semiconductor die is in contact with a surface of the second semiconductor die, as taught by Juso et al., and to deposit an encapsulant .

Response to Arguments
1.	Applicants argue that “With respect to claims 10 and 17, the second interconnect structure is supported by conductive layer 324, see paragraph [0073] and FIG. 20. Even under the Examiner's definition, the second interconnect structure is formed over a surface of the encapsulant”.

1.	Figure 20 depicts conductive layer 324 formed on top of the illustrated structure.  Therefore, it is unclear as to how the second interconnect structure can be supported by conductive layer 324.

2.	Applicants argue that “The Kimura reference does not teach or suggest a stepped substrate including a first layer and a second layer disposed over the first layer. The stepped substrate comprises a first surface, a first step level at a surface of the first layer opposite the first surface, and a second step level at a surface of the second layer offset from the first step level. In Kimura, element 10 (identified as the stepped substrate) is an epoxy resin formed over board 1 and around chips 2-4, see FIG.1. 

2.	 The formation of epoxy resin 10 in two steps (i.e. by forming a first layer and a second layer disposed over the first layer) does not produce a structure which is distinct from a structure which is formed by using one layer.  Note that process limitations would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  

3.	Applicants argue that “In addition, Kimura does not show, in addition to epoxy resin 10, an encapsulant deposited around the first semiconductor die, around the second semiconductor die, over the third semiconductor die, and over the stepped substrate”.

3.	The office action acknowledges that Kimura does not teach an encapsulant deposited around the first semiconductor die, around the second semiconductor die, over the third semiconductor die, and over the stepped substrate.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


4.	Kimura teaches in figure 1 bond wires 5 formed in conductive vias 6.  Furthermore, although not depicted, bond wires 5 must be formed in a via in order to penetrate through step substrate 10.  Therefore, bond wires 5 can be considered as conductive vias.

5.	Applicants argue that “The Kimura reference does not teach or suggest a build-up interconnect structure formed on an active surface of the first semiconductor die opposite the second semiconductor die, and on the first surface of the stepped substrate”, because “A person skilled in the art would not consider board 1 in Kimura's FIG. 1 to be a build-up interconnect structure, in accordance with claim 1”. 

5.	Kimura’s epoxy board 1, which is an insulating layer, comprises conductors which are formed therein.  Therefore, it is unclear as to why said insulating layer which comprises conductors is not “a build-up interconnect structure”.

6.	Applicants argue that “board 1 in Kimura is not formed on (in contact with) an active surface of semiconductor chip 2 (identified as the first semiconductor die). Board 1 is separated from the active surface of semiconductor chip 2 by adhesive 9, see FIG. 1”.

6.	Although part of board 1 is attached to the active surface of semiconductor chip 2 by adhesive 9, which may be part of semiconductor chip 2, figure 1 depicts that the middle part of board 1 is in contact with (i.e. on) the active surface of semiconductor chip 2.

7.	Applicants argue that “Given that Kimura already has epoxy resin 10, there is absolutely no reasonable rationale for a person skilled in the art to add more encapsulant.

7.	Kimura uses epoxy resin 10 to protect the sides of the disclosed structure.  Kimura does not provide any protection to the top of said structure.  Therefore, it would be obvious for an artisan to add encapsulant to provide protection to the top of said structure.

8.	Applicants argue that “the Examiner uses epoxy resin 10 for both the stepped substrate (see page 8 of the Office Action) and the build-up interconnect structure (see page 11 of the Office Action). Applicants maintain such dual use of prior art features is improper”.

8.	The Examiner uses epoxy resin 10, as illustrated in the top part of figure 1 as the stepped substrate.  The examiner then uses resin 10, which is located in the bottom part of figure 1 as part of the build-up interconnect structure.  These two 

9.	Applicants argue that “the Examiner is applying impermissible hindsight is attempt to change the designs of Kimura and/or Shin to arrive at the claimed features of claim 1. There is no reasonable rationale to do so”.

9.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, an artisan would not have to change the designs of Shin, as argue by applicants in order to arrive at the claimed features of claim 1.  An artisan would be motivated to use Shin’s built up interconnect in Kimura’s device in order touse flip-chip arrangement.

10.	Applicants argue that “The Kimura reference does not teach or suggest a build-up interconnect structure formed on the first surface of the stepped substrate”, because “A person skilled in the art would not consider solder ball 7 in Kimura's FIG. 1 to be a build-up interconnect structure”.

10.	Solder ball 7 of Kimura is used to electrically connect Kimura’s structure to external connections.  Therefore, it is unclear as to why an artisan would not consider solder ball 7 of Kimura to be part of the build-up interconnect structure.
Furthermore, solder ball 280 of the present are considered by applicants as part of build-up interconnect structure 274.  Therefore, it is unclear as to why applicants’ solder balls 280 are part of build-up interconnect structure 274, and solder balls 7 of Kimura are not part of structure a build-up interconnect structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
5/6/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800